Opinion by
Mr. Justice Fell,
Where personal property sold is not reasonably susceptible of actual delivery a constructive delivery is sufficient, and it is not necessary that the vendee should do more than assume such control of it as to reasonably indicate the fact of the change of ownership. If there has been neither delivery nor the assumption of control, it may be the duty of the court to pronounce the sale void for legal fraud; but when the vendee has assumed control, the question whether the sale is bona fide is usually one of fact, and the question is whether the vendee has done all that could reasonably be expected in such a case. This is to be determined in view of the relation of the parties, and the nature, use and situation of the property. This rule has been upheld in a long line of cases, among the later of which is Renninger v. Spatz, 128 Pa. 524.
A verdict could not have been directed against the plaintiff for want of delivery or for want of continued and exclusive possession. The testimony showed a symbolic delivery at the time of the sale and the assumption by the vendee of immediate and exclusive control of the property, followed by a change of all indication of the former ownership of the vendor. The contest of the validity of the sale on any ground raised questions of fact, and the case was necessarily one for the jury.
It would have been error to have affirmed the defendant’s third point, the refusal of which is the subject of the second assignment of error. Mere inadequacy of price was not sufficient ground for the inference that the sale was not absolute and unconditional. It was a matter proper for the consideration of the jury in connection with the other facts of the case. Gross inadequacy of price standing alone as the only fact established might justify such an inference, but here the inadequacy was to be taken in connection with the other facts, and the conclusion was to be drawn from all of them.
We find no error in the rulings of the learned judge, and the judgment is affirmed.